                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


    EMMETT F. TAYLOR,
                                     1:18-cv-11310-NLH-AMD
               Plaintiff,

    v.                               OPINION

    THE STATE OF NEW JERSEY, THE
    OFFICE OF THE CAMDEN COUNTY
    PROSECUTOR, and THE OFFICE OF
    THE CAMDEN COUNTY PUBLIC
    DEFENDER,

               Defendants.


APPEARANCES:

EMMETT F. TAYLOR
3114 VIMY RIDGE AVENUE
NORFOLK, NJ 23509

     Appearing pro se

HILLMAN, District Judge

     On July 2, 2018, Plaintiff, Emmett F. Taylor, appearing pro

se and in forma pauperis, 1 filed a complaint against Defendants,

the State of New Jersey, the Office of the Camden County

Prosecutor, and the Office of the Camden County Public Defender.

After screening the Complaint pursuant to 28 U.S.C. § 1915, 2 the


1 Plaintiff filed an application to proceed without prepayment of
fees pursuant to 28 U.S.C. § 1915(a)(1), which the Court
granted. (Docket No. 2.)
2 The screening provisions of the IFP statute require a federal
court to dismiss an action sua sponte if, among other things,
Court construed the claim as one made pursuant to 42 U.S.C. §

1983 alleging a civil rights claim against state and county

defendants for violations of the federal constitution.   The

Court’s September 11, 2018 Memorandum Opinion and Order found

that Plaintiff’s complaint was deficient, however, because the

State of New Jersey, the Camden County Prosecutor’s Office, and

the Camden County Public Defender’s Office are not “persons” who

can act under color of state law under § 1983 and are not

therefore proper defendants in federal court in a case alleging

violations of the federal constitution.

     The Court also scrutinized the complaint for any other

cognizable claims and noted that while it contained an assertion

of “gross negligence,” Plaintiff failed to set forth the basis

for the Court’s jurisdiction over such a claim against the named



the action is frivolous or malicious, or if it fails to comply
with the proper pleading standards, see 28 U.S.C. §
1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d
Cir. 2013); Martin v. U.S. Department of Homeland Security, 2017
WL 3783702, at *1 (D.N.J. August 30, 2017) (“Federal law
requires this Court to screen Plaintiff's Complaint for sua
sponte dismissal prior to service, and to dismiss any claim if
that claim fails to state a claim upon which relief may be
granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any
defendant who is immune from suit.”). Although § 1915 refers to
“prisoners,” federal courts apply § 1915 to non-prisoner IFP
applications, Hickson v. Mauro, 2011 WL 6001088, *1 (D.N.J.2011)
(citing Lister v. Dept. of Treasury, 408 F.3d 1309, 1312 (10th
Cir. 2005) (“Section 1915(a) applies to all persons applying for
IFP status, and not just to prisoners.”) (other citations
omitted).

                                2
defendants.   (Docket No. 2.)

     The Court provided Plaintiff with twenty days to amend his

complaint to properly cure the deficiencies, but ordered that if

Plaintiff failed to do so, the case would be dismissed for lack

of subject matter jurisdiction.   See Fed. R. Civ. P. 12(h)(3).

On October 9, 2018, the Court dismissed Plaintiff’s complaint

because he had not filed an amended complaint, which was due on

October 1, 2018.   (Docket No. 3.)

     On October 19, 2018, Plaintiff filed a letter (Docket No.

4), which the Court will construe as Plaintiff’s request that

the Court reconsider 3 the October 9, 2018 Order dismissing his



3 A motion for reconsideration may be treated as a motion to
alter or amend judgment under Fed. R. Civ. P. 59(e), or as a
motion for relief from judgment or order under Fed. R. Civ. P.
60(b), or it may be filed pursuant to Local Civil Rule 7.1(i):
The purpose of a motion for reconsideration “is to correct
manifest errors of law or fact or to present newly discovered
evidence.” Max's Seafood Cafe ex rel. Lou–Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). A judgment may be
altered or amended only if the party seeking reconsideration
shows: (1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the
court granted the motion for summary judgment; or (3) the need
to correct a clear error of law or fact or to prevent manifest
injustice. Id. A motion for reconsideration may not be used to
re-litigate old matters or argue new matters that could have
been raised before the original decision was reached, P.
Schoenfeld Asset Mgmt., L.L.C. v. Cendant Corp., 161 F. Supp. 2d
349, 352 (D.N.J. 2001), and mere disagreement with the Court
will not suffice to show that the Court overlooked relevant
facts or controlling law, United States v. Compaction Sys.
Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999), and should be
dealt with through the normal appellate process, S.C. ex rel.
                                  3
case. 4   In Plaintiff’s letter, Plaintiff asks for this Court’s

guidance on how to properly allege subject matter jurisdiction

and how to assert viable claims.

      The Third Circuit has explained that pro se litigants are

afforded greater leeway in the interpretation of their

pleadings, and they must receive notice “when a court acts on

its own in a way that significantly alters a pro se litigant’s

rights.”    Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d

Cir. 2013).    There are limits to the procedural flexibility,

however.    “For example, pro se litigants still must allege

sufficient facts in their complaints to support a claim.    And

they still must serve process on the correct defendants.    At the

end of the day, they cannot flout procedural rules - they must

abide by the same rules that apply to all other litigants.”      Id.

(citations omitted).

      Additionally, “pro se litigants do not have a right to



C.C. v. Deptford Twp Bd. of Educ., 248 F. Supp. 2d 368, 381
(D.N.J. 2003); U.S. v. Tuerk, 317 F. App’x 251, 253 (3d Cir.
2009) (quoting Mayberry v. Maroney, 529 F.2d 332, 336 (3d Cir.
1976)) (stating that “relief under Rule 60(b) is
‘extraordinary,’ and ‘may only be invoked upon a showing of
exceptional circumstances'”).
4 On October 30, 2018, Plaintiff filed a notice of appeal with
the Third Circuit Court of Appeals. Despite Plaintiff’s appeal,
this Court may still address Plaintiff’s request for
reconsideration. See Fed. R. App. P. 4(a)(4).



                                   4
general legal advice from judges.”     Id.   “[C]ourts need not

provide substantive legal advice to pro se litigants” because

federal courts must “treat pro se litigants the same as any

other litigant.”   Id.

     Thus, the Court cannot provide the guidance that Plaintiff

seeks, other than to reiterate what the Court stated in the

original screening order.    To state a valid federal civil rights

claim under § 1983, a plaintiff must allege (1) the violation of

a right secured by the Constitution or laws of the United

States, and (2) the alleged deprivation was committed or caused

by a person acting under color of state law.      West v. Atkins,

487 U.S. 42, 48 (1988); Piecknick v. Pennsylvania, 36 F.3d 1250,

1255–56 (3d Cir. 1994).

     The Defendants named in Plaintiff’s complaint - the State

of New Jersey, the Camden County Prosecutor’s Office, and the

Camden County Public Defender’s Officer - are not “persons” who

can act under color of state law.      This is true for the State of

New Jersey.   See Will v. Michigan Dept. of State Police, 491

U.S. 58, 71 (1989) (holding that neither a State nor its

officials acting in their official capacities are “persons”

under § 1983).   It is equally true for the Camden County

Prosecutor’s Office.     Henry v. Essex County Prosecutor's Office,

2017 WL 1243146, at *3 (D.N.J. 2017) (citing Grohs v. Yatauro,

984 F. Supp. 2d 273, 280 (D.N.J. 2013) (dismissing

                                   5
constitutional violation claims against the county prosecutor’s

office because it is not a person under § 1983); Nugent v.

County of Hunterdon, 2010 WL 1949359, at *1 (D.N.J. 2010)

(“[U]nder New Jersey law, a county prosecutor's office does not

have a separate legal existence apart from the individual

prosecutors or the governmental entity that the prosecutors

serve.    Therefore, New Jersey courts have consistently held that

a county prosecutor's office is not a suable entity under §

1983.”).    And it is also true for the Camden County Public

Defender’s Office.    Johnson v. Bilotta, 2018 WL 534157, at *3

(D.N.J. 2018) (“It is well established that the Office of the

Public Defender is not amenable to a § 1983 action as it is not

a person within the meaning of § 1983.” (internal quotations and

citations omitted)).

       Stated directly, the Court has endeavored to explain to

Plaintiff - not that he has no claim - but that he has failed to

name proper defendants; that is, he has attempted to sue not

individuals but offices or entities who may not be sued in

federal court for the claims asserted in his complaint as fairly

construed.    To assert a violation of his federal constitutional

rights, Plaintiff must sue one or more proper defendants.

Consequently, as the Court previously found, Plaintiff’s § 1983

claims against these particular Defendants fail as a matter of

law.    (See Docket No. 3.)   As Plaintiff is proceeding in forma

                                   6
pauperis and as the Court previously made clear, the Court is

directed by statute to dismiss claims that fail to state a claim

by omitting an essential element (here a “person” acting under

state law) or that assert claims against defendants who are

immune from such suits. 5

       With regard to Plaintiff’s claims for gross negligence, the

Court is still unable to discern any basis for jurisdiction over

such a claim even assuming it to be viable. 6   In his letter to



5   See supra note 2.
6 The Court also notes that a plaintiff who wishes to assert a
common law claim against the State of New Jersey or other public
entities must comply with the New Jersey Tort Claims Act
(“NJTCA”), which requires written pre-suit notice of such a
claim within 90 days, but no later than one year, after such a
claim accrues. Martin v. Unknown U.S. Marshals, 965 F. Supp. 2d
502, 549 (D.N.J. 2013) (citing N.J.S.A. 59:8-3); N.J.S.A. 59:8-
9; N.J.S.A. 59:1–3 (defining “[p]ublic entity” as including “the
State, and any county, municipality, district, public authority,
public agency, and any other political subdivision or public
body in the State”); Rogers v. Cape May County Office of Public
Defender, 31 A.3d 934, 937 (N.J. 2011) (explaining that claims
for damages against a public entity and a public employee are
subject to the provisions of the NJTCA); Beauchamp v. Amedio,
751 A.2d 1047, 1049 (N.J. 2000) (explaining that the state and
other public entities are immune from suit except as provided
under the NJTCA); Nieves v. Office of the Public Defender, 2018
WL 6186555, at *2 (N.J. Super. Ct. App. Div. 2018) (“It is clear
from the cited Supreme Court precedent the [Office of the Public
Defender] is a public entity and public defenders are public
employees that come within the TCA's immunities and defenses.”).
Absent extraordinary circumstances, the failure to comply with
the NJTCA’s notice of claim provisions is an absolute bar to
recovery. Id. (citing N.J.S.A. 59:8-8). Plaintiff’s complaint
does not indicate whether he complied with the NJTCA, but the
Court is precluded from sua sponte dismissing Plaintiff’s state
                                  7
the Court, Plaintiff states that he is currently residing with

his daughter in Virginia, and he lists Virginia as his address

in the “Parties” section in his complaint.   However, and

importantly, Plaintiff asserts that he is only residing with his

daughter temporarily and not at “home” in Camden because of

unspecified security concerns.   (Docket No. 4).   In his

complaint, Plaintiff clearly identifies the city and state of

his legal residence as Camden, New Jersey.   (Docket No. 1-2 at

5.)   To the extent that the Court could construe Plaintiff’s

complaint to assert subject matter jurisdiction for his gross

negligence claim under 28 U.S.C. § 1332(a), it appears on the

face of Plaintiff’s submissions to the Court that diversity of

citizenship is lacking.   See McCann v. Newman Irrevocable Tr.,

458 F.3d 281, 286 (3d Cir. 2006) (“Citizenship is synonymous

with domicile, and ‘the domicile of an individual is his true,

fixed and permanent home and place of habitation.    It is the

place to which, whenever he is absent, he has the intention of


law claim on that basis. Castro v. Atlantic County, 2018 WL
3122065, at *9 (D.N.J. 2018) (explaining that the text of the
NJTCA does not require that a plaintiff’s compliance with the
statute must be pleaded in a complaint in order to satisfy its
procedural requirements, and instead, compliance with the NJTCA
is an affirmative defense a defendant must aver in its answer).
The Court raises the NJTCA only to explain that Plaintiff’s
gross negligence claim could possibly be viable against the
named Defendants, so long as subject matter jurisdiction could
be established, and Plaintiff either complied with the NJTCA, or
Defendants waive the NJTCA as an affirmative defense.

                                 8
returning.’” (quoting Vlandis v. Kline, 412 U.S. 441, 454

(1973))); Vanz, LLC v. Mattia & Assocs., No. 13-1392, 2016 WL

3148400, at *3 (D.N.J. May 17, 2016) (“The citizenship of a

natural person is determined by their domicile, not their

residence(s).   That is because a natural person may have many

residences, but only one domicile.   Domicile is the location of

a person’s ‘true fixed home . . . to which, whenever he is

absent, he has the intention of returning.’” (alterations in

original) (footnote omitted)).   Since Plaintiff is a citizen of

the same state as the defendants, the Court lacks diversity

jurisdiction and subject matter jurisdiction on that basis.    To

be clear, Plaintiff has not properly asserted diversity

jurisdiction at any time. 7

     Even though Plaintiff did not timely respond to the

screening order by submitting an amended complaint, Plaintiff’s

letter has expressed his desire to pursue claims he believes are

valid and he professes a lack of understanding concerning his

pleading obligations which the Court hopes will be clarified by



7 In the Civil Cover Sheet, Plaintiff checks the box for
diversity jurisdiction but admits simultaneously on the same
form that he and the named defendants are all citizens of New
Jersey. (Docket No. 1, Attachment #1 Civil Cover Sheet.) In the
Complaint itself, Plaintiff asserts the presence of a U.S.
government defendant as the basis for the Court’s jurisdiction.
Plaintiff’s complaint does not make any allegations against a
federal defendant of any kind. (Docket No. 1.)

                                 9
this Opinion.   Generally, “plaintiffs who file complaints

subject to dismissal under [§ 1915] should receive leave to

amend unless amendment would be inequitable or futile.”   Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

Although the Court has already provided Plaintiff with one

opportunity, it is still possible, in light of the nature of

Plaintiff’s factual assertions, that he may be able to amend his

Complaint to add individual defendants who are amenable to suit

or to add other cognizable claims.

     Accordingly, the Court will grant Plaintiff’s motion for

reconsideration and also grant further leave to amend in order

to allow Plaintiff one more opportunity to cure the pleading

deficiencies noted here and previously.   See id.   Plaintiff will

have thirty days from the date of this Opinion to file an

amended complaint consistent with this Opinion.

     An appropriate Order will be entered.




Date: February 6, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                10
